COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

 Appellate case name:      In re CHRISTUS Health Gulf Coast (As an Entity, d/b/a CHRISTUS
                           St. Catherine Hospital, and Formerly d/b/a CHRISTUS St. Joseph
                           Hospital), Relator

 Appellate case number: 01-12-00667-CV

 Trial court case number: 2005-36179

 Trial court:               165th District Court, Harris County, Texas.

          On July 24, 2012, relator filed a petition for writ of injunction/prohibition in the above-
  captioned case and an emergency motion for temporary relief seeking to prohibit Linda Carswell,
  Jordan Carswell, Justin Carswell, any other member of the Carswell family, and any
  representative of the Carswell family (collectively, "the Carswells") from obtaining possession
  and disposing of heart tissue samples ("the samples") from Jerry Carswell, deceased, and seeking
  to prohibit SJ Medical Center, LLC, any representative of SJ Medical Center, LLC, and any
  future custodian of the samples (collectively, "SJ Medical Center") from releasing the samples to
. the Carswells until thirty days after this Court finally disposes of relator’s petition for writ of
  inj unction/prohibition.


         We GRANT relator’s emergency motion for temporary relief. We therefore (1) prohibit .
 the Carswells from obtaining possession of and/or disposing of the samples a.nd (2) prohibit SJ
 Medical Center from releasing possession of the samples to the Carswells until further order of
 this Court or thirty days after this Court finally disposes of relator’s petition for writ of
 injunction/prohibition. See TEX. R. APp. P. 52.10(b) ("The court--on motion of any party or on
 its own initiative--may without notice grant any just relief pending the court’s action on the
 petition.").


       It is further ordered that the response of the respondents/real parties in interest, if any, to
the petition for writ of injunction/prohibition filed July 24, 2012, is due Monday, August 13,
2012.


        It is so ORDERED.

Judge’s signature:/s/Evelyn V. Keyes
                  Acting individually


Date: July 25, 2012